                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                        4:18CR3088

      vs.
                                                          ORDER
ERIC BERINGER,

                     Defendants.


      Defendant Beringer filed a motion to sever. (Filing No. 382). On March 1,
2019, the government filed a notice stating Defendant Beringer no longer wishes
to litigate his Motion to Sever. (Filing No. 443). Beringer has not responded to
this statement. The court therefore assumes the government’s understanding is
correct.


      Accordingly,


      IT IS ORDERED that Defendant Beringer’s motion to sever, (Filing No.
382), is denied.


      Dated this 14th day of March, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
